Citation Nr: 0523516	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The appellant served on active duty for training in the 
United States Marine Corps Reserves, in part, from July 1962 
to January 1963, in June 1963 and in July 1964.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The appellant 
testified in support of these claims before the Board at a 
hearing held at the RO in May 2005.   

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant and his representative if they are required to 
take further action with regard to these claims.


REMAND

The appellant claims that he is entitled to service 
connection for hearing loss, tinnitus, residuals of a back 
injury, and hypertension.  Additional action is necessary 
before the Board can decide these claims.  

First, there are outstanding records that need to be secured 
in support of the appellant's back claim.  The appellant 
asserts that he is entitled to service connection for 
residuals of a back injury sustained during active duty for 
training in August 1962, when he fell off a wall barrier of 
an obstacle course and landed on his left buttock.  He 
further asserts that he reinjured his back days later after 
being forced to slam his back hard to the ground while doing 
275 sit ups as fast as possible and complete other rigorous 
training exercises.  These injuries reportedly necessitated 
back surgery approximately two years later, and since then, 
the appellant has continued to have back problems and has 
undergone additional surgery.  

Medical records dated during the appellant's initial period 
of active duty for training confirm that, in August 1962, the 
appellant sought treatment for a back injury sustained the 
prior week.  This injury reportedly occurred when the 
appellant fell off an obstacle course and landed on his left 
buttock.  An examiner diagnosed muscle strain.  On discharge 
examination conducted in January 1963, an examiner noted a 
normal clinical evaluation of the spine.  

Other medical records from the appellant's service in the 
Reserves confirm that the appellant underwent back surgery 
approximately two years later, in October 1964, for a 
ruptured disk and pinched nerve.  X-rays taken in December 
1964 reflect six lumbar vertebrae with the sixth having large 
transverse processes and some congenital narrowing.  The 
appellant did well until July 1965, when he began to 
experience pain and physicians noted a defect at the same 
site of the surgery.  This defect required additional surgery 
in August 1965, after which it was determined that the 
condition of the appellant's back disqualified him for 
further service in the Reserves.

Since then, the appellant has continued to seek treatment for 
back problems, has had post-service back injuries, which he 
claims merely aggravated an already existing back disorder, 
has received worker's compensation for such injuries, and has 
been granted disability by the Social Security 
Administration.  However, records of the appellant's 1964 and 
1965 back surgeries, records of his treatment for post-
service back injuries, records related to his worker's 
compensation claim, and the records upon which SSA relied in 
awarding the appellant disability benefits are not in the 
claims file.  In a written statement received in January 
2003, the appellant indicated that records of his 1964 and 
1965 surgeries are unavailable.  The Board acknowledges this 
statement, but as these and the other records are crucial to 
the appellant's claim of entitlement to service connection 
for residuals of a back injury, on remand, AMC should 
endeavor to obtain them on the appellant's behalf.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, for the reasons that follow, examinations are 
necessary.  

According to written statements submitted during the course 
of this appeal and a transcript of the appellant's May 2005 
hearing, the appellant is entitled to service connection for 
hearing loss and tinnitus because he developed these diseases 
in service secondary to trauma to the right ear and noise 
exposure.  He specifically asserts that he suffered trauma to 
his right eardrum during active duty for training in July or 
August 1962, when his drill instructor punched him in the 
right ear.  At the time of the incident, the appellant 
allegedly had cotton in his ears that lodged deep into his 
ear canal against his eardrum.  After returning from this 
period of training, the appellant reportedly sought treatment 
from his Reserve unit's doctor and began to develop hearing 
loss and tinnitus in the right ear.  A physician allegedly 
discovered and removed the cotton two to three years after 
the incident.  

Allegedly, during the same period of active duty for 
training, the appellant was exposed to noise from guns, which 
contributed to his hearing loss and tinnitus.  He was also 
exposed to noise after this period of training, while working 
in construction and shooting at the rifle range.  When 
necessary, however, he wore ear protection. 

Personnel records show that the appellant served as a basic 
operator and communications man during an initial period of 
active duty for training from July 1962 to January 1963.  
Medical records show that during this training period, 
including on enlistment and discharge examinations conducted 
in July 1962 and January 1963, the appellant expressed no 
complaints regarding a right ear injury, hearing loss, or 
ringing in the ears and examiners noted that the appellant 
had right and left hearing of 15/15.  Examiners did not note 
tinnitus.  During this time period, the appellant reported to 
the dispensary with other medical complaints, but never 
mentioned ear problems or his hearing.   

Other medical records from the appellant's service in the 
Reserves reflect that the appellant first reported an ear 
injury in October 1965, at a time when he was not serving on 
active duty for training.  Specifically, during an 
examination conducted for the purpose of reporting a physical 
disqualification, the appellant noted that he had had running 
ears.  An examiner elaborated that the veteran had injured 
his ear at Parris Island, had had a piece of cotton imbedded 
in an accident, and had had the cotton removed approximately 
a year later.   

Since then, during a VA audiology examination conducted in 
December 2002 and a video otoscopic examination and 
audiometric evaluation conducted by a hearing instrument 
specialist at Beltone, New England, in May 2005, the 
appellant has continued to assert that he has hearing loss 
and tinnitus secondary to his period of active duty for 
training.  The reports of the December 2002 VA audio 
examination and the May 2005 private evaluation confirm that 
the veteran has hearing loss as defined by VA and tinnitus.  

Both the VA examiner and the hearing instrument specialist 
have addressed the etiology of the appellant's hearing loss 
and tinnitus.  In December 2002, the VA examiner concluded 
that the appellant's bilateral hearing loss and tinnitus were 
as likely as not related to his military noise exposure.  She 
based this conclusion on the appellant's reported history of 
bilateral hearing difficulties and tinnitus since service, 
worse on the right, a punch to the right ear by a drill 
sergeant, two years of lodged cotton in the right ear, 
military noise exposure from guns, occupational noise 
exposure from construction work, the use of ear protection 
when necessary, and noise exposure from shooting at the rifle 
range.  

In May 2005, the private hearing instrument specialist 
concluded that it was certainly feasible that the appellant 
could have developed hearing loss in service from noise 
exposure.  He based this conclusion on the appellant's 
reported history of bilateral hearing loss, more on the 
right, and damage to his hearing and ringing in his ears 
during service, beginning when he was hit in the ear by his 
drill instructor.  

These opinions are inadequate to decide the veteran's hearing 
loss and tinnitus claims.  The first opinion is based on a 
review of records from the veteran's service in the Reserves 
from 1992 to 1996, and not all of these records refer to a 
period of active duty for training.  It is therefore 
impossible to determine whether the VA examiner intended to 
link the veteran's hearing loss and/or tinnitus to noise 
exposure occurring during a particular period of active duty 
for training.  Moreover, she based her conclusion on a 
reported history that is not substantiated by the record.  
There is no indication in the appellant's service medical or 
personnel records that the appellant was exposed to noise in 
service.  His military occupational specialty was basic 
operator/communications man.  

The private hearing instrument specialist also linked the 
appellant's hearing loss to in-service noise exposure, which, 
again, is not substantiated by the appellant's service 
personnel or service medical records.  Even assuming 
otherwise, he indicated that it was "certainly feasible" 
that such loss could come from noise exposure.  Such an 
opinion does not satisfy the standard of proof necessary to 
grant service connection.  It does not establish that it is 
at least as likely as not that the appellant's hearing loss 
is related to in-service noise exposure.  

Given the inadequacy of these opinions, another VA 
examination is necessary, during which an examiner can query 
the appellant regarding his pre-service, service and post-
service history of noise exposure and offer an opinion as to 
whether any hearing loss and/or tinnitus shown to exist is at 
least as likely as not related to noise exposure, and/or an 
ear injury sustained, during a period of active duty for 
training. 

The appellant also asserts that he should be service 
connected for hypertension because that disease developed in 
service secondary to rigorous activity.  He takes issue with 
the RO's consideration of his claim on an aggravation basis.  
He argues that if his hypertension preexisted service he 
would have been rejected, rather than found fit for duty, on 
his enlistment examination.  

According to a report of his enlistment examination conducted 
in July 1962, the appellant had blood pressure of 138/86.  
The veteran did not report that he had ever been diagnosed 
with high blood pressure and the examiner did not diagnose 
hypertension based on this reading.  While serving on this 
period of active duty for training, the veteran did not seek 
treatment for complaints associated with his heart and no 
examiner noted hypertension.  On discharge examination 
conducted in January 1963, the appellant had blood pressure 
of 124/84.  The examiner did not diagnose hypertension based 
on this reading.  

Less than six months later, in June 1963, the veteran 
underwent another examination for the purpose of serving on a 
less than 30 day period of active duty for training.  On the 
date of that examination, the appellant's blood pressure was 
166/84.  An examiner noted questionable elevated blood 
pressure, but did not diagnose hypertension.  No examiner 
read the veteran's blood pressure at any other time during 
this 30-day period of active duty for training.

In March 1964, while undergoing an annual Reserves 
examination and prior to his third period of active duty for 
training, the appellant reported that he had had high blood 
pressure.  His reading was 146/86.  During another 
examination in January 1965, the appellant reported the same.  
His reading was 140/88.  An examiner noted hypertension of 
three years, known prior to enlistment.  On examination in 
October 1965, the veteran again reported that he had had high 
blood pressure and an examiner noted a history of 
hypertension.  

Since discharge from the Reserves, the appellant has 
continued to receive treatment for hypertension and has 
undergone a VA examination, but no medical professional has 
offered an opinion as to the etiology of the appellant's 
hypertension.  Given this fact, such an opinion should be 
obtained on remand.

With regard to the veteran's back, the RO afforded the 
appellant a VA spine examination in December 2002, for the 
purpose of obtaining a medical opinion as to the matter of 
whether the appellant's back disorder was related to his 
documented in-service back injury.  However, in his report of 
that examination, the examiner indicated that he was unable 
to offer such an opinion with the information available to 
him for review.  At the time of the examination, the examiner 
was not privy to all of the previously noted pertinent 
records.  After such records are associated with the claims 
file, it is thus necessary to afford the appellant another VA 
examination, during which an examiner can offer an opinion, 
based on a complete record, as to the etiology of the 
appellant's back disorder.      

This case is REMANDED for the following action:

1.  AMC should contact the appellant and 
request him to identify in writing:

a) the names and addresses of all 
health care 
providers who have treated his back since 
1962, 
and the dates of that treatment.  After 
obtaining 
any necessary authorization, AMC should 
request, 
obtain, and associate with the claims file all 
records of treatment of the appellant's back, 
including those
 pertaining to his 1964 and 1965 back 
surgeries, 
post-service back injuries, and his worker's 
compensation claim; and 

b)  his history of noise exposure, including 
recreational, prior to, during, and after, 
service.

2.  AMC should request SSA to send to VA 
copies of all records upon which it 
relied in awarding the appellant 
disability benefits.  AMC should then 
associate such records with the claims 
file.

3. After completing the above actions, 
AMC should afford the appellant a VA 
examination of his ears, including his 
hearing.  AMC should forward the claims 
file to the examiner for review of 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose hearing loss and/or 
tinnitus, if appropriate; 

b) specifically opine whether each disorder 
is at least as likely as not related to one of 
the veteran's periods of active duty for 
training
(from July 1962 to January 1963, June 1963, or 
in July 1964), including his alleged noise 
exposure
and/or ear injury; 

c) in offering his opinion, consider 
any reported history of pre-service 
and/or post-service noise exposure; 
and

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  AMC should then afford the appellant 
a VA examination of his heart.  AMC 
should forward the claims file to the 
examiner for review of pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose hypertension, if 
appropriate; 

b) specifically opine whether this 
disease is at least as likely as not 
related to a period of active duty 
for training (from July 1962 to 
January 1963, June 1963, or July 
1964); 

c) if this disease is determined to 
have preexisted such a period of 
service, opine whether it increased 
in severity therein beyond its 
natural progress; and

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  AMC should also afford the appellant 
a VA examination of his spine.  AMC 
should forward the claims file to the 
examiner for review of pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose all back disorders shown 
to exist; 

b) specifically opine whether any 
such disorder is at least as likely 
as not related to a period of active 
duty for training (from July 1962 to 
January 1963, June 1963, or July 
1964), including the documented July 
1962 back strain; and if not

c) offer an opinion as to when the 
back disorder initially manifested; 
and

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  AMC should then review the claims file 
and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the appellant and 
his representative of the evidence needed 
to support the appellant's claims, 
indicating whether the appellant should 
submit such evidence or whether AMC will 
obtain and associate such evidence with 
the claims file, and advising the 
appellant to submit all evidence in his 
possession that pertains to his claims.  
AMC should afford the appellant and his 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the appellant in 
obtaining all identified evidence.

4.  Once all development is completed, AMC 
should readjudicate the appellant's claims 
based on a consideration of all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, AMC should 
provide the appellant and his 
representative a supplemental statement of 
the case and afford them an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


